                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 ANTHONY MILLER,                                   §
                                                   §
                 Movant,                           §
                                                   §
 v.                                                §        Civil Action No. 3:19-CV-1844-L
                                                   §        Criminal Action No. 3:13-CR-0431-L
                                                   §
 UNITED STATES OF AMERICA,                         §
                                                   §
                 Defendant.                        §

                                               ORDER

       On September 23, 2019, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) (Doc. 6) was entered, recommending that Movant’s amended

motion to vacate, set aside, or correct his federal sentence under 28 U.S.C. § 2255 (Doc. 5), filed

August 20, 2019, be construed as a successive motion for post-conviction relief and transferred to

the United States Court of Appeals for the Fifth Circuit. See 28 U.S.C. ' 2244(b)(3). No objections

to the Report were received as of the date of this order.

       When a post-conviction motion is deemed successive, the district court lacks subject matter

jurisdiction unless a panel of the Fifth Circuit allows the successive motion to proceed. After

reviewing the pleadings, file, record in this case, and Report, the court determines that the findings

and conclusions of the magistrate judge are correct, and accepts them as those of the court. As

the court construes Movant’s amended motion to vacate, set aside, or correct his federal sentence

under 28 U.S.C. § 2255, as a successive motion for post-conviction relief, it lacks subject matter

jurisdiction to entertain this action and directs the clerk of court to transfer the action to the Fifth

Circuit for determination.




Order – Page 1
       It is so ordered this 15th day of November, 2019.


                                                  _________________________________
                                                  Sam A. Lindsay
                                                  United States District Judge




Order – Page 2
